Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/30/2021.
Drawings
The drawings were received on 06/07/2022.  These drawings are approved. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5,9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beall et al (20190161397).
	Beall et al teach a glass ceramic including (MgxZn1-x)Al2O4 where x<1 and tetragonal ZrO2 [0005]. The transmittance is greater than 80% [0051]. The color coordinates are L*>90, a* from -0.2 to 0.2 and b* from -.1 to 0.6 [0052]. Tin, antimony and cesium are not included. With respect to arsenic not all the examples include As2O5. Furthermore, “the claims set forth “substantially free” which allows for the presence of arsenic. 
	With respect to claims 5 and 11, crystallinity may be between 15 and 40% [0050] and a crystallite size less than 10nm [0017].
	With respect to claim 12, Fe2O3 is not included and therefor less than .02%.
	With respect to claim 13, and Na2O is greater than 2 mole% [0068].
	With respect to claim 14, hardness is 8-15 GPA and modulus of elasticity is 90-12 GPa [0055].
		With respect to haze of claim 15, products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). See MPEP 2112.01 (II.).
With respect to claim 16, transmittance is greater than 80% at 380-760nm [0051].
With respect to claim 9, products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). See MPEP 2112.01 (II.).
The claims are anticipated.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5,9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,192,818. Although the claims at issue are not identical, they are not patentably distinct from each other because  the copending claims set forth a glass ceramic including (Mg, Zn)Al2O4 crystals (column 2, lines 61-63) and include tetragonal zirconia where the glass ceramic is transparent in the visible range. Furthermore, the compositions and properties overlap. Claim 6 includes 35-60 mole% SiO2, greater than 13 Al2O3, greater than 8 ZnO, 0-8 MgO, 0-10 ZrO2, which overlaps the claimed ranges.
Although the properties of the instant claims are not claimed in the patented claims they are considered properties inherent of the claimed glass ceramic as the properties are disclosed in the specification of the patent 11,192,818. See above rejection under 35 USC 102(a)(1) for locations.
Response to Amendment
The amendment to claim 16 overcomes the rejection under 35 U.S.C. 112(d).
Applicants argument that none of the 80 examples in Beall satisfy the compositional ranges set forth in claim 10 is not persuasive because the claims set forth the ranges using the term “about”. The content of SiO2 in examples 74 and 77 set forth amounts of SiO2 of 53.8 and 52.1 respectively, which is considered to be within the scope of “about 54%” set forth in claim 10. Furthermore, “substantially free of arsenic, tin, antimony and cesium” do not exclude the presence of these elements.
The double patenting rejection has not been argued.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
06/21/2022